Citation Nr: 0031009	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-21 395 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from February 1980 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which determined that new and 
material evidence had not been received which was sufficient 
to reopen the veteran's previously-denied claim of 
entitlement to service connection for hypertension.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  In October 2000, the veteran testified 
at a personal hearing in Montgomery, Alabama, at which the 
undersigned Veterans Law Judge presided.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension was denied by the Board in a decision dated 
in November 1996.   The veteran did not appeal that decision.

2.  Evidence submitted since the November 1996 Board decision 
is cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's final November 1996 
decision is not new and material.  The veteran's claim of 
entitlement to service connection hypertension is not 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 
3.156, 20.1100 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for hypertension.  The issue on appeal is whether 
he has submitted new and material evidence which is 
sufficient to reopen his claim, which was denied by a 
November 1996 Board decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

For certain chronic disorders, including hypertension, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(2000).   For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2000).


During the pendency of this appeal, the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7101, concerning the 
evaluation of cardiovascular disabilities, were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997).  Under the former provisions of Diagnostic Code 7101 
that were effective prior to January 12, 1998, when diastolic 
pressure is predominantly 100 or more, a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (effective prior to January 12, 1998).  Under the 
revised provisions of Diagnostic Code 7101 that became 
effective January 12, 1998,  a 10 percent evaluation is 
assigned when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more. 

For purposes of 38 C.F.R. § 4.104, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater. 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).

In Mallik v. Brown, 5 Vet. App. 345, 346 (1993), it was held 
that to be eligible for service connection for hypertension 
either during service or on a presumptive basis there must be 
blood pressure readings predominantly 100 or more (diastolic) 
either during service or within the first post service year.  
Although Mallik was a single judge decision and therefore 
nonprecedential, under Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992), it is cited herein as persuasive authority. 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).  Under 38 
C.F.R. 3.307(c), hypertension need not be diagnosed during 
the presumptive period but, if not, characteristic of 
manifestations of the disease to the required degree must be 
shown by acceptable medical or lay evidence, followed without 
unreasonable time lapse by definite diagnoses.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).


Finality/new and material evidence

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In short, in evaluating a claim which has been previously 
denied, the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Once a 
claim has been reopened, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  The Board notes in this connection that 
VA's duty to assist does not extend to a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. § 5108 (West 1991).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A(f)].

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

Evidence of record at the time of the Board's November 1996 
decision

The veteran first sought entitlement to service connection 
for hypertension in a claim which was received in October 
1991.  The veteran's service medical records from his periods 
of active service were then of record.  A review of the 
service medical records reveal that in August 1985, the 
veteran reported chest pains.  Examination revealed blood 
pressure of 118/90.  The examiner determined that the 
symptoms were consistent with esophageal spasm and 
hematochezia.  

The report of medical examination dated in November 1986 
completed in conjunction with the veteran's separation from 
his second period of service reveals that upon clinical 
evaluation, his heart and vascular systems were normal.  His 
blood pressure was read to be 120/80.  In the associated 
report of medical history, the veteran indicated that he did 
not then have, nor had be ever had, high or low blood 
pressure.  The available service medical records were 
negative of any reports of treatment for symptoms associated 
with hypertension during service.

The evidence of record in November 1996 also included a VA 
examination report dated in April 1992.  The veteran reported 
that he had a two year history of hypertension.  Blood 
pressure was read to be 126/100.  The diagnosis, in pertinent 
part, was essential hypertension.

The evidence also included VA outpatient treatment records 
dated from January 1991 to December 1994 which indicated that 
the veteran had hypertension and that he had a number of 
elevated blood pressure readings.

A January 1995 VA examination report showed that the veteran 
reported a six year history of hypertension.  He reported no 
history of cerebrovascular accident, myocardial infarction or 
documented cardiomyopathy.  His blood pressure readings were 
138/102, 148/100, and 142/100 while sitting; 146/94 while 
lying; and 142/108 while standing.  The diagnosis was 
essential hypertension.

A May 1995 VA examination report revealed that the veteran 
reported spending 10 days at an Army hospital as a result of 
chest pains while in Germany during his period of active 
service in August 1985.  He indicated that the workup 
revealed borderline hypertension.  He indicated that no 
medication was prescribed, but that he was asked to go on a 
salt restricted diet.  The examiner concluded that based upon 
examination and history as provided by the veteran, his 
hypertension started while he was in service.

An independent medical evaluation by P. R., M.D., F.A.C.P., 
dated in June 1996, determined that based upon review of the 
veteran's service medical records and post-service medical 
records there was insufficient evidence to conclude that his 
hypertension after 1990 was connected to his period of 
service ending in 1986.  Dr. P.R. noted that the first 
documented evidence of elevated blood pressure was on 
November 28, 1990, when blood pressure was reported at 
156/112 at the time of acute "sinusitis" with pain, which 
may have contributed to the elevated blood pressure.  Dr. P. 
R. also asserted that the May 1995 VA hypertension 
examination report was incorrect, in that it characterized 
the veteran's hypertension as service connected, based on the 
veteran's self-reports of dates and results of medical 
evaluations, which did not correspond to the data found in 
the medical records that he reviewed.


The Board's November 1996 decision

In November 1996, the Board denied the veteran's claim of 
entitlement to service connection for hypertension.  Based on 
the evidence of record, the Board found that the veteran's 
essential hypertension was not manifested until approximately 
fours years after service discharge in 1986 and was not of 
service origin.  The Board attached greater weight to the 
clinical evidence prepared during or closely proximate to 
service, and determined that since the history recited by the 
veteran in the May 1995 examination could not be corroborated 
by his service medical records, the medical opinion had no 
probative value.  The Board concluded that the independent 
medical examiner had an opportunity to review the entire 
claims folder and based his opinion on an accurate history of 
the veteran's disorder.  Since the independent medical 
examiner concluded after a review of all the medical evidence 
of record that hypertension was not present until a number of 
years after service, the Board found that the preponderance 
of the evidence was against a finding that the veteran 
incurred hypertension during active service. 

The newly submitted evidence

Subsequent to the Board's November 1996 decision, the veteran 
requested that his claim for entitlement to service 
connection for hypertension be reopened.  In support of his 
claim, the veteran submitted copies of VA outpatient 
treatment records dated from January 1987 to July 1989 which 
included a number of blood pressure readings.  The blood 
pressure readings as follows:

Date
Blood Pressure
January 1987
September 1987
March 1988
February 1989
May 1989
July 1989
110/80
100/70
130/80
122/80
132/80
127/90

There was no diagnosis of or treatment for hypertension 
evidenced in these records.

In a letter to the RO dated in April 1997, the veteran 
indicated that in 1986, he was considered a borderline 
hypertension patient while in the U.S. Army and that his 
conditioned had clearly worsened over the years.

By rating action dated in August 1997, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claim of entitlement to 
service connection for hypertension.

The veteran also submitted VA outpatient treatment records 
dated from June 1988 to September 1997 which showed various 
blood pressure readings, some of which were elevated.  There 
was no attribution made in any of the records that the 
veteran's elevated blood pressure or hypertension was related 
to his period of active service.  The veteran also submitted 
copies of certain service medical records dated from November 
1981 to November 1986 which had already been considered by 
the Board in its November 1996 decision.

In October 2000, the veteran testified at a hearing in 
Montgomery, Alabama, over which the undersigned Veterans Law 
Judge presided.  The veteran asserted that he never had a 
family history of hypertension.  He indicated that during his 
period of active service, he was told that he was borderline 
hypertensive, but that it was no problem.  He indicated that 
subsequent to service, he held a number of odd jobs before 
taking a job with a VA medical center in 1988.  He indicated 
that when he was hired by the VA medical center, he was told 
that his blood pressure was borderline and that he was placed 
on medication.


Analysis

In November 1996, the Board denied the veteran's claim of 
entitlement to service connection for hypertension.  That 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
In order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In November 1996, the Board denied the veteran's claim on the 
basis that his statements, the service medical records and 
the post service medical records failed to demonstrate that 
his hypertension was incurred in or aggravated by service.  
The Board concluded that June 1996 opinion of the independent 
medical examiner was more probative of that of the May 1995 
VA examination report which had been based upon a medical 
history as presented by the veteran.  The Board further 
concluded that the preponderance of the evidence was against 
a finding that the veteran incurred hypertension during 
active service.

At the time of the Board's November 1996 decision, the 
medical evidence of record included various statements made 
by the veteran to the effect that had been diagnosed as 
having borderline hypertension during service.  The evidence 
of record before the Board also encompassed various medical 
reports, to include the veteran's service medical records, 
which showed blood pressure readings within normal limits and 
which were negative of a diagnosis of hypertension; post-
service outpatient treatment records which first showed 
elevated blood pressure readings in November 1990, when blood 
pressure was reported at 156/112; an April 1992 VA 
examination report which provided a diagnosis of essential 
hypertension, and wherein the veteran gave a two year history 
of a diagnosis of hypertension; a January 1995 VA examination 
report which gave a six year history of hypertension and a 
diagnosis of essential hypertension; a May 1995 VA 
examination report which suggested that the veteran's 
hypertension started when he was in service, based upon a 
history as provided by the veteran; and the June 1996 
independent medical evaluation report which indicated that 
there was not enough evidence to conclude that the veteran's 
hypertension was related to service, and which determined 
that opinion set forth in the May 1995 VA examination report 
was not correct as it had been based upon history as 
presented by the veteran and not on the evidence as found in 
the veteran's claims folder.

Since filing to reopen his claim, the veteran has submitted 
identical copies of service medical records which had already 
been considered by the Board in November 1996.  The veteran 
also submitted VA outpatient treatment records which showed 
various post-service blood pressure readings, some of which 
were elevated, but which made no attribution of the elevated 
blood pressure readings or hypertension to service.   The 
additional evidence does no contain any elevated blood 
pressure readings within the presumptive one year period 
after service.  

Additionally, the new evidence also includes the veteran's 
testimony presented before the undersigned Veterans Law 
Judge.  In his testimony, the veteran asserted that his 
hypertension was manifested during his period of active 
service when he was found to have borderline hypertension, 
and that symptoms associated with hypertension have continued 
to the present.  The veteran's testimony, although it is 
presumed to be true, see Justus, is repetitive of previous 
statements made to physicians and others which were 
considered by the Board in November 1996 and is therefore not 
new. 

Moreover, there is no evidence that the veteran possess the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.   In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Accordingly, in 
addition to not being new, the veteran's testimony is not 
material to the issue.

The Board finds that the veteran has not submitted any 
evidence since the November 1996 decision which establishes 
that his current hypertension was incurred in or aggravated 
by his period of active service.  There is no new medical 
opinion evidence by a competent medical professional which 
indicates or even suggests that the current hypertension is 
the result of service.  Nor is there any evidence, aside from 
reiterations of statements previously made by the veteran in 
his own behalf, which indicates that symptoms consistent with 
hypertension were present during service or during the one 
year presumptive period after service. 

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular competent 
medical evidence linking his current hypertension to his 
period of active service.

ORDER

New and material evidence has not been submitted; the 
veteran's claim of service connection for hypertension is not 
reopened and remains denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


